

116 HR 7507 IH: State Stockpile Readiness Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7507IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Carter of Georgia (for himself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to award grants to States to expand or maintain a strategic stockpile of products deemed to be essential in the event of a public health emergency, and for other purposes.1.Short titleThis Act may be cited as the State Stockpile Readiness Act of 2020.2.Grants for State strategic stockpilesTitle III of the Public Health Service Act is amended by inserting after section 319F–4 of such Act (42 U.S.C. 247d–6e) the following new section:319F–5.Grants for State strategic stockpiles(a)In generalThe Secretary may establish a pilot program consisting of awarding grants to States to expand or maintain a strategic stockpile of commercially available drugs, medical equipment, personal protective equipment, and other products deemed by the State to be essential in the event of a public health emergency.(b)Allowable use of funds(1)UsesA State receiving a grant under this section may use the grant funds to—(A)acquire commercially available products listed pursuant to paragraph (2) for inclusion in the State’s strategic stockpile;(B)store, maintain, and distribute products in such stockpile; and(C)conduct planning in connection with such activities.(2)ListThe Secretary shall develop and publish a list of the products that are eligible, as described in subsection (a), for inclusion in a State’s strategic stockpile using funds received under this section.(3)ConsultationIn developing the list under paragraph (2) and otherwise determining the allowable uses of grant funds under this section, the Secretary shall consult with States and relevant stakeholders, including public health organizations.(c)Funding requirementThe Secretary may not obligate or expend any funds to award grants or fund any previously awarded grants under this section for a fiscal year unless the total amount made available to carry out section 319F–2 for such fiscal year is equal to or greater than the total amount of funds made available to carry out section 319F–2 for fiscal year 2020.(d)Matching funds(1)In generalWith respect to the costs of expanding and maintaining a strategic stockpile through a grant under this section, as a condition on receipt of the grant, a State shall make available (directly) non-Federal contributions in cash toward such costs in an amount that is equal to not less than the amount of Federal funds provided through the grant. (2)WaiverThe Secretary may waive the requirement of paragraph (1) with respect to a State for the first two years of the State receiving a grant under this section if the Secretary determines that such waiver is needed for the State to establish a strategic stockpile described in subsection (a).(e)Technical assistanceThe Secretary shall provide technical assistance to States in establishing, expanding, and maintaining a stockpile described in subsection (a).(f)DefinitionIn this section, the term drug has the meaning given to that term in section 201 of the Federal Food, Drug, and Cosmetic Act.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $3,500,000,000 for each of fiscal years 2020 through 2023, to remain available until expended.(h)SunsetThe authority vested by this section terminates at the end of fiscal year 2023..